DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method, system, and non-transitory computer-readable medium for selecting one or more models for predicting medical conditions comprising: receiving, using a processor, initial data related to a user, the initial data including blood glucose levels of the user, wherein receiving the initial data including blood glucose levels of the user includes receiving at least some initial data, wirelessly over a server, from a continuous glucose monitoring (CGM) device; processing, using the processor and one or more machine learning algorithms, the initial data to identify patterns between the blood glucose levels of the user, and other data related to the user's medical condition; assigning values to an unmeasured data category for which no measured data is received by the processor, and processing the unmeasured data category, using the processor and the one or more machine algorithms, to identify one or more patterns between the values of the unmeasured data category, and blood glucose levels of the user and the other data, creating a library of models containing a plurality of models based on the identified patterns; after creating the library of models, receiving additional data related to the user, the additional data including blood glucose levels of the user, wherein receiving additional data including blood glucose levels of the user includes receiving at least some additional data, wirelessly over a server, from a continuous glucose monitoring (CGM) device; extracting metadata from at least some of the received additional data, wherein extracting metadata from at least some of the received additional data comprises extracting metadata indicating whether a given stream of data relating to blood glucose levels is continuous glucose monitor data or self-monitored blood glucose data; selecting the one or more models from the library of models based on the extracted .

The closest prior art found during extensive searching was Agrawal, et al. (US 2013/0338630 A1) which discloses managing use of an insulin infusion device where when average glucose level patterns are analyzed, trends are spotted for specific events in a patient’s life, such as breakfast, lunch, dinner, watching evening news, menstruation, work days, non-work days, etc.  That information is passed along to a doctor, user, infusion pump, controller, etc. which uses the trend information categorized by life events to take proactive measures in recommending or automatically delivering a bolus of insulin in advance of a predicted rise or peak in glucose level from these events  (¶ 0104-0105).  Agrawal however fails to teach or suggest a method, system, and non-transitory computer-readable medium for selecting one or more models for predicting medical conditions comprising: receiving, using a processor, initial data related to a user, the initial data including blood glucose levels of the user, wherein receiving the initial data including blood glucose levels of the user includes receiving at least some initial data, wirelessly over a server, from a continuous glucose monitoring (CGM) device; processing, using the processor and one or more machine learning algorithms, the initial data to identify patterns between the blood glucose levels of the user, and other data related to the user's medical condition; assigning values to an unmeasured data category for which no measured data is received by the processor, and processing the unmeasured data category, using the processor and the one or more machine algorithms, to identify one or more patterns between the values of the unmeasured data category, and blood glucose levels of the user and the other data, creating a library of models containing a plurality of models based on the identified patterns; after creating the library of models, receiving additional data related to the user, the additional data including blood glucose levels of the user, wherein receiving additional data including blood glucose levels of the user includes receiving at least some additional data, wirelessly over a server, from a continuous glucose monitoring (CGM) device; extracting metadata from at least some of the received additional data, wherein extracting metadata from at least some of the received additional data comprises extracting metadata indicating whether a given stream of data relating to blood glucose levels is continuous glucose monitor data or self-monitored blood glucose data; selecting the one or more models from the library of models based on the extracted metadata, wherein selecting the one or more models from the library of models based on the extracted metadata comprises selecting a first type of model when the extracted metadata indicates that the blood glucose levels are continuous glucose monitor data, selecting a second type of model when the extracted metadata indicates that the blood glucose levels are self-monitored blood glucose data, and selecting the second type of model when the extracted metadata indicates that the blood glucose levels include both continuous glucose monitor data and self-monitored blood glucose data: applying the selected one or more models; and generating a notification when the application of the selected one or more model indicates an intervention is necessary.  Moreover, the missing claimed elements from Agrawal are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Agrawal disclosure because it is not an obvious variation of Agrawal to process an unmeasured data category to identify one or more patterns between the values of the unmeasured data category and blood glucose levels of the user.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method, system, and non-transitory computer-readable medium for selecting one or more models for predicting medical conditions comprising: receiving, using a processor, initial data related to a user, the initial data including blood glucose levels of the user, wherein receiving the initial data including blood glucose levels of the user includes receiving at least some initial data, wirelessly over a server, from a continuous glucose monitoring (CGM) device; processing, using the processor and one or more machine learning algorithms, the initial data to identify patterns between the blood glucose levels of the user, and other data related to the user's medical condition; assigning values to an unmeasured data category for which no measured data is received by the processor, and processing the unmeasured data category, using the processor and the one or more machine algorithms, to identify one or more patterns between the values of the unmeasured data category, and blood glucose levels of the user and the other data, creating a library of models containing a plurality of models based on the identified patterns; after creating the library of models, receiving additional data related to the user, the additional data including blood glucose levels of the user, wherein receiving additional data including blood glucose levels of the user includes receiving at least some additional data, wirelessly over a server, from a continuous glucose monitoring (CGM) device; extracting metadata from at least some of the received additional data, wherein extracting metadata from at least some of the received additional data comprises extracting metadata indicating whether a given stream of data relating to blood glucose levels is continuous glucose monitor data or self-monitored blood glucose data; selecting the one or more models from the library of models based on the extracted metadata, wherein selecting the one or more models from the library of models based on the extracted metadata comprises selecting a first type of model when the extracted metadata indicates that the blood glucose levels are continuous glucose monitor data, selecting a second type of model when the extracted metadata indicates that the blood glucose levels are self-monitored blood glucose data, and selecting the second type of model when the extracted metadata indicates that the blood glucose levels include both continuous glucose monitor data and self-monitored blood glucose data: applying the selected one or more models; and generating a notification when the application of the selected one or more model indicates an intervention is necessary, as recited in independent claims 21, 31, and 36, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 9AM-5:30PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

 http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626